Citation Nr: 1722027	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for hammer toe deformity of the right second toe with osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989 and from March 1990 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

Additional evidence was received subsequent to the statement of the case issued in May 2011.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's hammer toe deformity of the second right toe with osteoarthritis is manifested by pain, difficulty balancing and walking.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hammer toe deformity of the second right toe with osteoarthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5282 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran has been in receipt of a noncompensable rating for hammer toe deformity of the right second toe with osteoarthritis, effective March 1, 2007, the day after she separated from service.  She contends that she is entitled to a higher initial rating based on pain and difficulty with balance and walk she experiences as a result of the hammer toe disability.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's right foot hammer toe deformity disability has been evaluated as 38 C.F.R. § 4.71a, DC 5282, under which a zero percent rating is warranted for hammer toe, and a maximum 10 percent rating is not warranted unless there is hammer toe, without claw foot, of all toes.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  

Facts and Analysis

At a February 2007 VA examination, conducted prior to discharge from service, the examiner noted a history of bilateral plantar fasciitis, right foot hammer toe second digit of the right foot, and calcaneal spur.  The examiner discussed the Veteran's feet conditions which were manifested by constant pain on standing and walking relieved by rest and loss of balance.  The Veteran required shoe inserts, but did not need pain medication to function.  Tenderness of the feet and pes planus was noted, but no valgus was present.  A diagnosis was not made at that time.

A January 2008 private treatment record from Dr. Strash reveals discomfort to the second right toe which had already been symptomatic for many years.  This resulted in increasing discomfort with ambulation and difficulty wearing enclosed shoes, and the Veteran presented with a slight antalgic gait to the right.  The diagnosis was hammer toe of the second right toe.  Arthroplasty to the second toe was discussed, and the Veteran was reported to be considering the risks and complications of the procedure, including taking time off of work for recovery.  The Veteran was said to agree to "return to [the] office to schedule outpatient surgery at her convenience."  While VA asked the Veteran to provide authorization to obtain any additional records from Dr. Strash, or other private clinicians who provided treatment, the Veteran has not responded, and there is nothing in the claims file indicating that the Veteran underwent the surgery contemplated in the above mentioned medical record.  Thus, the duty to assist has been met regarding these records.

In May 2008, the Veteran was afforded another VA examination, in which it was revealed that the Veteran's pain in her right foot second toe was "aggravated by placing floor tiles at home in approximately 2003" while she was on active duty.  She reported "symptomatic aggravation with cold weather," which the Board interprets as increased pain during cold weather.  A "mild" reduction in flexion of her right second toe as compared to the left second toe was found on active and passive motion.  Gait was noted as normal and ambulation was not impaired.

In a March 2009 notice of disagreement, the Veteran stated that her hammer toe was hindering her job performance and was having a devastating effect on her quality of life.  A December 2009 VA treatment note reflects a painful right second digit on the foot.  She noted playing softball recreationally.  In a May 2011 Conference Report summarizing statements given over the phone, the Veteran reported that her toe causes pain in her entire foot and that the pain causes problems with balance and walking.  

The Veteran is in receipt of 10 percent ratings for plantar fasciitis and heel spur with pes planus (claimed as calcaneal spur) of both feet under 38 C.F.R. § 4.71, DC 5284, which contemplate and compensate the Veteran for pain in her feet and heels.   These ratings are not on appeal, and additional ratings for pain in her feet and heels are not warranted as that would be pyramiding.  38 C.F.R. § 4.14.

Nonetheless, pursuant to 38 C.F.R. § 4.59 and Southall-Norman, the Board concludes that Veteran is entitled to a 10 percent rating for her service-connected hammer toe of the right second toe with osteoarthritis.  A compensable rating under DC 5282 is warranted for the pain the Veteran experiences in her right second toe, which is a separate and distinct joint from those for which right foot pain is compensated.  The painful right toe warrants the minimum compensable rating of 10 percent even if not based on painful motion.  See Southall-Norman, 28 Vet. App. at 354.  This minimum 10 percent rating is also the maximum schedular rating under DC 5282.  Thus, a higher rating is not warranted given these facts.  

In sum, a higher 10 percent initial rating is warranted for service-connected hammer toe of the right second toe with arthritis.



ORDER

For the entire appellate period, a 10 percent rating, but no higher, for hammer toe deformity of the right second toe with osteoarthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


